Regarding the independent claims, applicant amended the claims to incorporate “an imaged physical property of the individual during the normal course of the surgical procedure and without the individual needing to take an affirmative action”, in response to the Final Rejection submitted 09/25/20. This amendment will not be entered as it will require further search and consideration.

Note from 12:
Regarding the independent claims, applicant amended the claims to incorporate “an imaged physical property of the individual during the normal course of the surgical procedure and without the individual needing to take an affirmative action”, in response to the Final Rejection submitted 09/25/20. This amendment will not be entered as it will require further search and consideration. Furthermore, the arguments are drawn to new limitations that will not be entered because they require further search and consideration. Examiner also directs Applicant to Olson (US 2013/0096575) - [0013] wherein the gesture recognition logic is configured to identify a start pose (imaged physical property) based on fiducial point tracking data, record the motion a predetermined plurality of fiducial points after the start pose until an end pose is identified based on the fiducial point tracking data, compare the recorded motion of the predetermined plurality of fiducial points with a plurality of predefined gestures; and [0102] In an embodiment, the start pose may correspond to a start condition where a first set of fiducial points assumes a first relationship therebetween. For example, this condition may be satisfied when the fiducial points form a first predetermined "constellation" (e.g. imaged physical property based on predetermined positioning).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792